ALDISERT, Circuit Judge
(dissenting).
I would affirm the judgment of the district court.
The facts of this car-truck, rear-end collision are not complicated. Edward Kozora drove his car on a public highway into the rear of the railroad’s truck, in which the two railroad employee appellants were passengers. Appellants did not sue Kozora. Instead, they brought FELA actions, alleging that the railroad was negligent for failing to equip the truck with proper tail lights. Kozora, brought into the case as a third party defendant, put in a pro se defense.
At the pre-trial conference appellants’ counsel expressed their contention as follows : “ * * * we contend that the lights of the truck in the rear end and other operative mechanisms of the truck were not functioning properly.” When pressed for more specifics, he said that “other operating mechanisms that were defective” consisted of the use of cardboard instead of glass in the window of the door on the right (passenger’s) side. Trial was had, and at the close of testimony the jury was asked to make special findings: whether appellants proved that the railroad was negligent and, if so, whether the negligence caused the “accident” in whole or in part. The jury found that the railroad was negligent but that its negligence was not the proximate cause of the “accident.”
I find none of appellants’ arguments to be persuasive. Although the trial court did not meticulously adhere to the statutory language of FELA, 45 U.S.C. § 51, the word “injuries” was often used in conjunction with the word “accident” in the charge. For the trial error to be prejudicial and therefore reversible,1 it must be demonstrated that the error was capable of confusing and thereby misleading the jury as to the correct guide for their deliberations. Thus, if the words have the capacity to mislead, then, ordinarily, it may be concluded that the language in fact did so.
But an examination of the complete record here indicates that although this language may have had the capacity to confuse, it did not do so; it did not cause the jury to stray from the test imposed by the statute. While deliberating, the jury addressed a question of their own to the court:
If we answer question 1, yes, declaring that the Railroad was negligent in concerning the injuries and if we answer question 2, no, can we still answer questions 5 and 6? (Emphasis supplied.)
After colloquy with counsel, the court responded to the jury’s question, using the words, “negligent in concerning the injuries.” (Emphasis supplied.)
Faced with this record, clearly disclosing the jury’s precise understanding of the court’s charge, I fail to see how appellants can be considered the victim *1037of improper instructions of the trial court. The exact language of the jury in their question to the court — “negligent in concerning the injuries” — should dispel any notion that the jurors were confused by improper instructions.
Nor do I agree that it was fundamental error for the court to remove from the jury the theory of negligence based on the presence of loose tools in the truck bed. This cause of action being neither pleaded nor raised at pre-trial,2 its only legitimate role comes from the suggestion that it qualifies by “implied consent of the parties,” Fed.R.Civ.Pro. 15(b), because appellee did not object to its being submitted to the jury as an issue. The short answer to this is that the appellee was not required to object because the court itself removed it from the jury’s consideration, obviating the necessity of any action on the appellee’s part. Moreover, appellants’ requested instruction No. 10, assigning the loose tool argument as a ground for negligence, was specifically denied by the court; thus making unnecessary another record objection.
For there to be implied consent to an unpleaded issue, there must first be an issue. Where the court refuses to entertain a concept proffered by one litigant, the silence of the other litigant who has profited by the court’s action should not be deemed an implied consent to its abortive introduction. Implicit in the concept of implied consent is an acquiescence, a passive or tacit acceptance of what someone else has proposed. Where that proposal is not present, there can be no acceptance, no acquiescence, and no implied consent.
Accordingly, I respectfully dissent.

. Especially here, where the “clear error test” must be applied. An examination of the record does not convince me that proper exception was made at trial.


. In Wounick v. Hysmith, 423 F.2d 873 at page 874 (3 Cir. 1970), we said:
* * * We note, however, that there was no allegation in the complaint nor at pre-trial that the damaging fumes emanated from a defective engine. Under these circumstances, permitting the assertion of this new position at trial “would impair the efficacy of the pretrial conference procedure and would have been manifestly unfair” to the defense. Wiggins v. City of Philadelphia, 331 F.2d 521, 526 (3 Cir. 1964). See also Tromza v. Tecumseh Products Co., 378 F.2d 601 (3 Cir. 1967).